DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Amendment, filed on March 16, 2022, has been entered and acknowledged by the Examiner.
Claim(s) 1-11 are pending in the instant application.
Prioritized Examination under 37 CFR 1.102(e) 
The request for Prioritized Examination (Track I) under 37 CFR 1.102(e) was granted on August 20th, 2021.
Drawings
The drawings were received on August 20th, 2021.  These drawings are considered acceptable by Examiner. 
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed on March 16, 2022 have been fully considered but they are not persuasive.
A.	In response to Applicant's arguments that Jae does not disclose the claimed invention, the Examiner respectfully disagrees.   
Examiner maintains that Jae does indeed disclose a hinge (21, 31, “first and second hinge part,” ¶ [0033]) that is clearly connected to a first end of the first channel section (20) and a second end of the second channel section (30), the hinge allowing the first (20) and second channel sections (30) to pivot about a short axis of the channel system with respect to one another such that they are at an angle of substantially 180° with respect to one another (180o as depicted in Figs. 3 & 6).
Furthermore, Examiner directs Applicant’s to Miyake (U.S. Pub. No. 2012/0236484 A1) as another similarly functioning system that, just as Jae achieves, also allows respective channel sections to pivot about a short axis of its channel system (cited below in ‘Other Prior Art Cited’) as further evidence of a hinge system that is clearly connected.
For the reasons stated above, the rejection of the claims is deemed proper.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jae (KR 2010-0108085 A) as previously cited.
Regarding Claim 1, Jae teaches a channel system for linear lighting, comprising: a first channel section (20, “a first lighting case member,” ¶ [0030], see at least Figs. 6-7); a second channel section (30, “a second lighting case member”); and a hinge (21, 31, “first and second hinge part,” ¶ [0033]) connected to a first end of the first channel section (20) and a second end of the second channel section (30), the hinge allowing the first (20) and second channel sections (30) to pivot about a short axis of the channel system with respect to one another such that they are at an angle of substantially 180° with respect to one another (180o as depicted in Figs. 3 & 6).
Regarding Claim 2, Jae teaches the channel system of claim 1, wherein the hinge (21, 31) is adapted to lock the first (20) and second channel sections (30) with respect to one another such that they are substantially colinear (collinearly, as depicted in Figs. 3 & 6).  
Regarding Claim 3, Jae teaches the channel system of claim 1, the hinge (21, 31) further comprising a bendable hinge member (a part of 21, 31; in order for the hinge member to pivot it must be capable of bending, in the case of Jae, at least to 180o and therewithin).  
Regarding Claim 4, Jae teaches the channel system of claim 3, the bendable hinge member (a part of 21, 31) including a flexible covering (82a, “elastic protrusion,” ¶ [0058], 82a indirectly covers a partial portion of the hinge member).  
Regarding Claim 5, Jae teaches the channel system of claim 3, the hinge (21, 31) further comprising: a first intermediate endcap (1st portion of 90, Fig. 14) on the first channel section (20), the first intermediate endcap (1st portion of 90) having a first slot (for encompassing 20); and a second intermediate endcap (2nd portion of 90) on the second channel section (30), the second intermediate endcap (2nd portion of 90) having a second slot (for encompassing 30); the bendable hinge member (a part of 21, 31) adapted to insert into the first slot and the second slot (respectively) and to be secured within the first channel section (20) and the second channel section (30).  
Regarding Claim 6, Jae teaches the channel system of claim 5, the hinge (21, 31) further comprising mechanical securement structure (“fixing bolt,” ¶ [0034]).  
Regarding Claim 7, Jae teaches the channel system of claim 6, wherein the mechanical securement structure (41a, 41b, or corresponding “fixing bolt” not shown, ¶ [0035]) includes:13Docket: ELI-89-US a tab (head of screw part) associated with the first intermediate end cap (indirectly associated with 1st region of 90); and a slit (slits of screw part) associated with the second intermediate cap (indirectly associated with the 2nd region of 90) and adapted to receive the tab (of 41a, 41b).  
Regarding Claim 8, Jae teaches the channel system of claim 5, further comprising a first strip of linear lighting (1st linear strip of 10, “LEDs,” ¶ [0030]) associated with the first channel section (20); a second strip of linear lighting (2nd linear strip of 10) associated with the second channel section (30); and connecting structure (41a, 41b, or corresponding “fixing bolt” not shown, ¶ [0035]) connecting the first strip of linear lighting (1st linear strip of 10) with the second strip of linear lighting (2nd linear strip of 10), the connecting structure (41a, 41b or “fixing bolt,” ¶ [0035]) passing through the first slot (1st encompassing/engulfing region of 90) and the second slot (2nd encompassing/engulfing region of 90).
Regarding Claim 9, Jae teaches the channel system of claim 1, wherein the short axis of the channel system is substantially perpendicular to a longitudinal axis of the channel system (relatively, the short axis of Jae’s system must be orthogonal to the longitudinal axis).  
Regarding Claim 10, Jae teaches the channel system of claim 3, wherein the bendable hinge member is resilient (a part of 21, 31; in order for the hinge member to pivot it must be capable of bending, in the case of Jae, at least to 180o and therewithin).  
Regarding Claim 11, Jae teaches a channel system for linear lighting, comprising: a first channel section (20, “a first lighting case member,” ¶ [0030], see at least Figs. 6-7) defining a first chamber; a second channel section (30, “a second lighting case member”) defining a second chamber; and a bendable hinge member (21, 31, “first and second hinge part,” ¶ [0033]) extending at least partially within the first chamber and at least partially within the second chamber, the bendable hinge member (21, 31) adapted to bend to allow the first and second channel sections to pivot with respect to one another such that they are at an angle of substantially 180o with respect to one another (180o as depicted in Figs. 3 & 6).
Other Prior Art Cited
The prior art below is made of record and is considered pertinent to applicant’s disclosure:
U.S. Pub. No. 2012/0236484 to Miyake 
Conclusion
Applicant's amendment does not overcome the current prior art of record. Therefore:
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hana Sanei Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R 9-1 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Hana Featherly/
Hana Sanei Featherly
Art Unit 2889 Patent Examiner





/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875